5 N.Y.3d 859 (2005)
840 N.E.2d 1024
807 N.Y.S.2d 11
NIKI MARIE CLEARY et al., Appellants,
v.
RELIANCE FUEL OIL ASSOCIATES, INC., et al., Respondents.
Court of Appeals of the State of New York.
Decided November 17, 2005.
*860 Kujawski & Dellicarpini, Deer Park (Bryan P. Kujawski of counsel), for appellants.
L'Abbate, Balkan, Colavita & Contini, L.L.P., New York City (Tomas B. Lim of counsel), for Bock Water Heaters, Inc., respondent.
Flynn, Gaskins & Bennett, Minneapolis, Minnesota (George W. Flynn of counsel), for Honeywell International Inc., respondent.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division majority that defendants Bock Water Heaters, Inc. and Honeywell, Inc. made a prima facie showing of entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against them. Plaintiffs have failed to raise a triable issue of fact in opposition to defendants' motions.
*861 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.